IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

V. 21-CR-113

LSA STRATEGIES LLC,

Defendant.

 

INFORMATION
(Title 18, United States Code, Section 1343)

COUNT 1
The United States Attorney Charges That:

i. From on or about August 20, 2012, to on or about September 19, 2012, in the
Western District of New York and elsewhere, the defendant, LSA STRATEGIES LLC
(“LSA”), did knowingly commit wire fraud, in that it devised and intended to devise a scheme
to defraud and to obtain money by means of false and fraudulent pretenses, representations
and promises, and, for the purpose of executing such a scheme, transmitted and caused to be
transmitted, by means of wire communication in interstate and foreign commerce, writings,

signs, signals and sounds, to wit, an email communication dated August 25, 2012.

2. At all relevant times, the defendant was a media production and political
consulting firm located in Buffalo, New York, within the Western District of New York.
Steven M. Casey (“CASEY”) was the sole member of LSA. CASEY organized LSA under

the laws of New York State on or about June 6, 2012.
Case 1:21-cr-00113-WMS Document 2 Filed 07/29/21 Page 2 of 3

3. CASEY provided consulting services to CANDIDATE 1 in connection with
CANDIDATE 1’s 2012 campaign for the New York State Senate’s 60" District. Among
other things, CASEY arranged for campaign mailings for CANDIDATE | to be printed by

COMPANY 1, a printing company located within the Western District of New York.

4. CASEY requested that COMPANY 1 increase each of its invoices to
CANDIDATE 1 by a specified amount in order to provide a sum of money to CASEY and
LSA. CASEY did not inform CANDIDATE 1 of this increase in the amount of the invoices.
Instead, CASEY led CANDIDATE 1 to believe that he was working for CANDIDATE 1 on
a voluntary basis. CANDIDATE 1 was unaware that COMPANY 1’s invoices were being

increased to provide sums of money to CASEY and LSA.

3. After COMPANY 1’s invoices were paid by CANDIDATE I, COMPANY 1
paid LSA the amount by which the invoices had been increased. Specifically, COMPANY 1
paid LSA by check the following amounts, which were the amounts by which COMPANY

1, at CASEY’s request, had increased its invoices to CANDIDATE 1:

 

 

 

 

 

 

 

 

 

 

 

8/21/12 $1,083.00
8/23/12 $1,083.00
8/27/12 $749.00
8/30/12 $1,083.00
9/4/12 $1,083.00
9/6/12 $614.81
9/6/12 $2,097.78
9/12/12 $490.00
TOTAL $8,283.59

 

 
Case 1:21-cr-00113-WMS Document 2 Filed 07/29/21 Page 3 of 3

6. On or about August 25, 2012, for the purpose of carrying out the scheme to

defraud, the defendant, by means of wire communication, namely, an email, that was

transmitted in interstate commerce, directed COMPANY 1 to increase an invoice to

CANDIDATE 1 to include a sum of money for CASEY and LSA.

All in violation of Title 18, United States Code, Section 1343.

DATED: Buffalo, New York, July 29, 2021.

BY:

JAMES P. KENNEDY, JR.
United States Attorney

PAUL E. BONANNO
Assistant United States Attorney
United States Attorney’s Office
Western District of New York
138 Delaware Avenue

Buffalo, New York 14202
716-843-5873
Paul.Bonanno@usdo}j.gov
